Warren E. Burger: We will hear arguments next in 768, Brown against General Services Administration. Mr. Nabrit.
James M. Nabrit, III,: Mr. Chief Justice and may it please the Court. In 1972, Congress amended Title VII of the 1965 Civil Rights Act to authorized federal employees who have been the victims of employment discrimination to sue under Title VII. That amendment precipitated a number of suits by aggrieved federal employees both under Title VII and as in the instant case, under other statutes, particularly the 1866 Civil Rights Act which is now codified as 42 U.S.C. Section 1981. In the resulting litigation, the government has raised a number of procedural issues as to what judicial remedies shall be enjoyed by federal employees. By and large, these are the same procedural issues that were raised in the past by private employers also seeking to defend Title VII or Section 1981 actions. This case presents two of those issues. In July of 1971, petitioner filed an administrative complaint with the General Services Administration, alleging that his superiors had denied him a promotion on account of his race. In March of 1973, after almost two years of administrative proceedings, the agency found itself innocent of those charges. Having thus obtained final agency action, petitioner sued on May 7, 1973 in the United States District Court for the Southern District of New York. Jurisdiction was alleged to exist under a variety statutes, including Section 1981. The government moved to dismiss on the grounds that none of the statutes alleged, on their face confer jurisdiction over the claim at issue. On appeal, two somewhat different arguments were raised in the Second Circuit. First, that the 1866 Civil Rights Act insofar as it conferred jurisdiction over federal employees’ claims of employment discrimination, and then repealed by Congress in 1972 when it amended Title VII. And second, it was suggested that prior to suit under Section 1981, an employee, at least of the federal government must pursue his administrative remedy such as they are all the way through the Appeals Review Board. The Court of Appeals accepted both of these contentions and affirmed the dismissal. We sought certiorari, stressing that the decision of the Court of Appeals with regard to rights of federal employees was in conflict with the decisions of a number of circuits and of this Court, particularly with the right of private employees under the same circumstances. Subsequent to the grant of certiorari and to the Court of Appeals decision, this Court decided Johnson against the Railway Express Agency and held, with regard to private employees who sued under 1981, that 1981 was not repealed by Title VII and that there is no obligation to exhaust the Title VII administrative procedures and indeed, under certain circumstances, that it is not permissible to try do so. We believe that in that regard Johnson was correctly decided and should be applied here. Our brief spells out a variety of statutes other than Title VII, affording varying remedies to federal employees who have been victims of unlawful employment discrimination. The most important of these is Section 1981 which is, indeed the same jurisdictional basis as was discussed this morning in Washington against Davis. The scheme which we have laid out presents, we think, the same pattern of independent overlapping remedies that exists for private employees who are aggrieved by employment discrimination. The government maintains, however, that all of these statutes and particularly the 1866 Civil Rights Act were tacitly repealed by Congress in 1972 when it adapted the amendment to Title VII which I have mentioned. In dealing with this contention, the Court happily does not have to write on a blank slate. For this is not the first time that the suggestion have been raised in this Court that the 1866 Civil Rights Act has been repealed pro tanto by more recent legislation. To be exact, this is the fourth time in a decade that that contention has been raised here. In Jones against the Alfred Mayer Co. it was argued that the 1866 Civil Rights Act insofar as it created a cause of action for individuals aggrieved by housing discrimination had been repealed by Title VIII of the 1868 Civil Rights Act. This Court rejected that contention. A similar contention was raised in Sullivan against Little Hunting Park with regard to the 1866 Civil Rights Act insofar as it gave a cause of action for a victim of discrimination of public accommodations, and again that argument was rejected. And of course, most recently in Johnson against REA, the Court held that the passage of Title VII did not repeal 1981 insofar as it created a cause of action for private employees. We think that these cases are correct and that the reasons in them should be applied here. The statute involved which is Section 717 of Title VII does not purport on its face to repeal anything. It simply provides in two sentences that federal employee shall have the right to sue after certain administrative procedures have been followed and provides that, by reference to the other provisions of Title VII, the procedures once in court shall be essentially the same as the procedures afforded to private plaintiffs. In our judgment, that language of the statute is essentially the end of the Court’s inquiry. This Court in Morton against Mancari held that a clear and unequivocal congressional intent was required in order for the Court to include that Congress had sub silentio repealed earlier legislation. That rule, of course, goes back at least a century and there is nothing here to justify any such finding of repeal. Throughout the legislative history of the 1972 amendments, no one in the Senate or the House, no witness, and no report with an exception I shall come to, made any mention of repealing anything, suggested that any rights of federal employees might have, might be excessive or suggested that they thought that Title VII in any regard ought to be an exclusive remedy. The exception, of course is the amendment proposed by Senator Roscoe in the senate which would have expressly made Title VII an exclusive remedy, and that amendment was rejected. We think, for this reason, that the Court of Appeals was wrong, including that Section 1981 has been repealed and that that statute as indeed the other statues involved still exist and can be relied on by federal employers.
William H. Rehnquist: Was the Roscoe Amendment directed to private employment or to public employment too?
James M. Nabrit, III,: The debates focused on the question of private employers. There are some question as to whether the statute, if adapted, would have covered federal employers. As you will recall, Section 717 (d) provides that Section 706 (f) though (k) shall apply to federal employment litigation and the Roscoe Amendment would have been Section 706 (f). Whether because of the language of that statute referring to employers, it would or it would not have been technically applicable to federal employees is I think a somewhat of an open question, but it certainly does not -- Congress is silent on that regard and that is the most that it is. It does not involve the clear and manifest congressional intent that this Court required in Morton against Mancari to find a repeal of any preexisting statute.
Byron R. White: How about clear evidence that Congress intended to waive sovereign immunity except with respect to when it clearly said they were waiving both?
James M. Nabrit, III,: Well, legislative justification of our contention that these other statutes waive sovereign immunity is of course not to be found in 1972 when other legislation was before Congress. In that regard, one would have to look to the legislative histories of very statute involved. But at the outset, there are a number of claims raised by this case that would be litigable even in the absence of a waiver of sovereign immunity. For what is alleged here is a violation of the law, of employment discrimination which violates, among other things, the Fifth Amendment, an executive order, regulation and three statutes. Now, if the defendant individual supervisors were engaged in such unlawful conduct, they did not do so as arms of the sovereign, but were engaged rather in a manner of the defendants in Ex parte Young and essentially a frolic in detour on their own and sovereign immunity simply would not protect them.
Byron R. White: Do you think they are going to find to sustain your 1981 claim on evidence if Congress waives sovereign immunity with respect to positive action in that sense?
James M. Nabrit, III,: You need not, because there are individual defendants in this action who would be liable for injunctive relief. In addition, as we have noted on our brief, with regard to backpay, we are in a somewhat unusual situation in that a ministerial duty to pay backpay exists under the regulations. Under that somewhat unusual circumstance, injunctive relief for mandamus, if you will, would lie to compel the payment of the backpay, although other kinds of monetary relief would require waive of sovereign immunity.
Byron R. White: 1981 case of a backpay?
James M. Nabrit, III,: Well --
Byron R. White: It is not a 1981 case for a promotion?
James M. Nabrit, III,: Well, if petitioner was the most qualified person for the promotion he would seek and if his supervisors decided to promote someone else purely on the basis of race, that decision was not a decision protected by sovereign immunity, anymore than the decision of the Secretary of State to deny a Commission of Justice to the Peace to Mr. William Mulberry was. I do not see a whole lot of distinction there. I am sure it was argued --
Byron R. White: Are you saying that those kinds of 1981 suits that certainly existed prior to 1972?
James M. Nabrit, III,: It certainly did, that is our contention.
Byron R. White: Always had existed, you think?
James M. Nabrit, III,: Yes, they have, but like some 1982 suits with regard to public housing and public accommodations, they were only recently discovered.
Potter Stewart: Or even private housing?
James M. Nabrit, III,: Or even private housing, but that is no different than the situation with regard to the 1866 Civil Rights Act generally.
Byron R. White: You do not think a promotion suit necessarily involve or requires a showing of a sovereign immunity waiver?
James M. Nabrit, III,: It does not. I can understand how it could if a suit to get a Commissioner as Justice of the Peace would not require a waiver of sovereign immunity and this Court held in one of its earliest decisions that no such waiver was required. The fact of the matter is that if the defendant individuals denied the promotion for the reason alleged, they had no lawful authority to do so, and we are acting here as private attorney generals getting to respond once again to the will of a sovereign. I would like to turn next to the problem of exhaustion of administrative remedies. Again, I will note that this question was considered and resolved with regard to private employees in Johnson against REA, and we think that the decision in that case should be applied here. The facts of this case are, in this regard, somewhat important. In June of 1971, petitioner came forward and affirmatively complained of employment discrimination, in that instance too an EEO Counselor. That complaint, however, under the regulations was not sufficient to trigger a plenary Civil Service Commission inquiry. Instead, all it got plaintiff was some counseling. Second, on July 1971, a plaintiff again came forward and again complained that he was aggrieved by employment discrimination, this time indicating that he was dissatisfied with the informal counseling he had received. That second act, however, was also not sufficient to trigger plenary inquiry. All it got petitioner was a letter, a permission to file a written complaint. That written complaint was filed in July 15, 1971. At the time the complaint was filed, the government’s own regulations required that any administrative complaint of employment discrimination be processed through final agency action within 60 days. 617 days later, on March 23, 1973, a final agency action occurred and the general service administration concluded that it not been guilty of employment discrimination as petitioner charged. At that point, to be sure as now, the regulations did not purport to require a complainant to process that appeal the one remaining step which existed, namely to the Appeals Review Board of the Civil Service Commission. Plaintiff, thereupon, sued in the United States District Court for the Southern District of New York. At the time, it was asserted and not denied that by proceeding all the way through final agency action, petitioner had adequately exhausted administrative remedies. The government did not deny that in the District Court and indeed, in the Court of Appeals in its briefs did not deny that contention. However, in June of 1974 oral argument, the government advanced what I characterize as its first exhaustion rule, namely that a federal employee had to pursue any claim of employment discrimination all the way through the Appeals Review Board and essentially without exception. Second, in opposing certiorari in March of 1975, the government suggested a second rule, namely that an aggrieved employee could sue after final agency action, but only if he did so within 30 days of that action. And finally in its brief filed on October of 1975, a full 29 months after this suit was begun, the government suggested yet a third rule, namely that an aggrieved employee could sue if the government had delayed unduly in processing his complaint, provided he had exhausted his administrative remedies for such delay. None of these rules, of course were known or indeed foreseeable at the time when plaintiff decided to bring this action. The case in the briefs before the Court present a variety of possible rules that might be adapted with regard to exhaustion. The first rule, and one we think preferable, is not to require exhaustion at all for federal employees just as it is not required for state and local government employees or for private employees. A second possible rule suggested by the government’s brief in Chandler is that the government is entitled only to notice of the claim and to cooperation with any investigation the government chooses to pursue. That of course was given in this case. A third possible rule would be essentially congruent with that with regard to Title VII, namely that after final agency action, a federal employee is free to sue without further exhaustion or the Court might hold that after the completion of the 180-day deadline set by the government’s own regulations, an employee was free to sue. Fifth, the Court could, and I think it certainly would be required in any case, to adapt the rule that in any particular case an aggrieved employee would be entitled to show as to his particular case that further exhaustion would have been futile.
Warren E. Burger: We will resume there.
Speaker: The Court is now adjourned until tomorrow morning till 10 o'clock.